         Case 1:19-cv-03103-CKK Document 17 Filed 12/14/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
EVERYTOWN FOR GUN SAFETY                      )
SUPPORT FUND,                                 )
                                              )
               Plaintiff,                     )
                                              )      Civil Action No. 19-3103 (CKK)
               v.                             )
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE,                                   )
                                              )
               Defendant.                     )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of February 18, 2020, Plaintiff Everytown for Gun

Safety Support Fund and Defendant United States Department of Justice (“DOJ”) respectfully

submit this Joint Status Report in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff’s two April 2018 FOIA requests to DOJ’s Office of

Information Policy (“OIP”), the DOJ component that handles the FOIA administration for the

Offices of the Attorney General, Deputy Attorney General, Associate Attorney General,

Legislative Affairs, Legal Policy, and Public Affairs. The first request seeks records pertaining to

communications and meetings between the Executive Branch and the National Rifle Association,

the National Rifle Association Institute for Legislative Action, or the National Shooting Sports

Foundation. The second request, which contains three parts, seeks records pertaining to certain

gun violence reduction initiatives launched in 2015 and 2016, and related communications

between DOJ officials and specified gun lobby organizations and gun industry members. See

ECF No. 1, Exs. A & C.
          Case 1:19-cv-03103-CKK Document 17 Filed 12/14/20 Page 2 of 4




       The parties previously reported, in the April 14 and June 15, 2020 Joint Status Reports,

ECF Nos. 13 and 14, that Defendant provided Plaintiff an interim response to the first request by

letter dated March 31, 2020. Subsequently, on April 14, 2020, Defendant provided a final

response to the first request, releasing in part an additional six pages, with excisions made

pursuant to FOIA Exemptions 5 and 6, 5 U.S.C. 552(b)(5) and (b)(6). Defendant also advised

Plaintiff that it had withheld in full eight pages pursuant to Exemption 5. Additionally, on June

12, 2020, Defendant provided Plaintiff with a first interim response to the second request,

releasing in part twenty-six pages responsive to Part 2 of the request, with an excision made

pursuant to FOIA Exemption 6. Defendant additionally withheld in full seven pages pursuant to

FOIA Exemption 5. In the June 12, 2020 response, Defendant advised Plaintiff that no records

responsive to Part 3 of the second request had been located. On August 12, 2020, Defendant

provided a second interim response to the second request, releasing in full twelve pages

responsive to Part 2 of the second request. Defendant additionally withheld in full six pages

pursuant to FOIA Exemption 5.

       In the August 14 and October 14, 2020 Joint Status Reports, ECF Nos. 15 and 16,

Defendant advised that it completed the initial processing of the material extracted from its

eDiscovery Program initially found to be responsive to Part 2 of the second request, but that such

material still required consultation with other governmental equity holders prior to production.

Defendant additionally advised that after using secondary search terms to identify material

initially found to be responsive to Part 1 of the second request, it had extracted that material from

its eDiscovery Program, and was working to complete the processing of that material to send it

to other governmental equity holders for consultation. For both sets of material referenced,




                                                 2
          Case 1:19-cv-03103-CKK Document 17 Filed 12/14/20 Page 3 of 4




Defendant noted that it would produce any non-exempt responsive material once the consultation

process was complete, which it anticipated would occur prior to this Joint Status Report.

        As of the time of this filing, Defendant completed the processing of the material initially

found to be responsive to Part 1 of the second request, and continues to work with equity holders

to complete the consultation process as to all materials sent out on consultation. However, with

respect to documents that are responsive to both Parts 1 and 2 of the second request, Defendant

anticipates that it will provide an interim response today as to a majority of the material it

located, processed, and sent out for consultation, or if unable to provide a response today, it will

endeavor to provide an interim response to Plaintiff by the end of the week. While Defendant

anticipates it will provide a response as to a majority of the material today (or by the end of the

week), there remains some material for which the consultation process remains ongoing, and

Defendant will produce such material when the consultation process is complete - which it

anticipates will occur prior to the next scheduled Joint Status Report in this case.

         Plaintiff continues to reserve all rights concerning the sufficiency of all of Defendant’s

responses to Plaintiff’s first and second requests. On August 13, 2020, Plaintiff requested that

Defendant provide a Vaughn Index for the documents that Defendant has or will withhold in their

entirety (or in substantial part via redaction), so that Plaintiff can better assess these

withholdings.

        Pursuant to the Court’s February 18, 2020, Minute Order, the parties will submit a further

Joint Status Report on February 15, 2021, and every 60 days thereafter, to apprise the Court

regarding the status of OIP’s responses to Plaintiff’s requests.




                                                   3
        Case 1:19-cv-03103-CKK Document 17 Filed 12/14/20 Page 4 of 4




Dated: December 14, 2020          Respectfully submitted,

                                      /s/ Murad Hussain
                                  Arnold & Porter Kaye Scholer LLP
                                  Murad Hussain (D.C. Bar No. 999278)
                                  David McMullen, PhD (D.C. Bar No. 1600382)
                                  601 Massachusetts Ave., N.W.
                                  Washington, D.C. 20001-3743
                                  Telephone: (202) 942-5000
                                  Murad.Hussain@arnoldporter.com
                                  David.McMullen@arnoldporter.com

                                  Alexander Shaknes
                                  250 West 55th Street
                                  New York, NY 10019-9710
                                  Tel: (212) 836-8000
                                  Alexander.Shaknes@arnoldporter.com
                                  Jesse.Feitel@arnoldporter.com

                                  Counsel for Plaintiff

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney

                                  DANIEL F. VAN HORN, D.C. Bar #924092
                                  Chief, Civil Division

                                  By:     /s/ Paul Cirino
                                  PAUL CIRINO, D.C. Bar # 1684555
                                  Assistant United States Attorney
                                  Civil Division
                                  U.S. Attorney’s Office, District of Columbia
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  Telephone: (202) 252-2529
                                  paul.cirino@usdoj.gov

                                  Counsel for Defendant




                                      4
